DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 2-3 of claim 2 currently reads “the isolate memory region” but should read “the isolated memory region”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 currently depends on claim 6, examiner assumes claim 21 should depend on claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the isolated memory region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the memory of the at least one first agent" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the memory of the at least one first agent" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the memory of the at least one first agent " in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindarajan et al. [Govindarajan] (US PGPub 2019/0087578).

As to claim 8
Govindarajan discloses a processor-implemented method, comprising: 
allocating a section of an isolated memory region (memory areas 52, 54; see Fig. 2) of the at least one agent (video processing device 12, see Figs. 1 and 2) of a plurality of agents (video processing device 12 and video capture devices 32, see Fig. 1), the isolated memory region accessible only to a trusted entity (trusted source; see paragraph 0052, line 26) of the at least one agent; 
verifying a first stage firmware module (1st stage boot loader 66, see Fig. 2), the first stage firmware module comprising instructions to enable the at least one agent to load and verify a second stage firmware module (2nd stage boot loader 74, see Fig. 2) (see paragraph 0049, lines 4-9); 
providing the first stage firmware module to the memory of the at least one first agent without a ROM (see paragraph 0042, lines 14-23); and 
placing the second stage firmware module in a host memory (off-chip NVM component 68, see Fig. 2) accessible to the at least one agent (see paragraph 0044, lines 1-4).  

As to claim 9
Govindarajan discloses the method of claim 8, further comprising 
loading a public key (public key image 64, see Fig. 2) associated with the first stage firmware module into the isolate memory region (see paragraph 0042, lines 14-18).  

As to claim 10
Govindarajan discloses the method of claim 8, further comprising: 
loading a secure version number (SVN) (cryptographic data; see paragraph 0024, line 12) associated with the first stage firmware module into the isolate memory region (see paragraph 0024, lines 1-16).  

As to claim 11
Govindarajan discloses the method of claim 8, further comprising: 
programming a load interface register (one-time programmable registers; see paragraph 0044, lines 23-24) of the at least one agent with IMR information (see paragraph 0049, lines 4-9).  

As to claim 12
Govindarajan discloses the method of claim 11, wherein the load interface register is locked after the IMR information is loaded (see paragraph 0044, lines 22-24 and paragraph 0049, lines 4-9).  

As to claim 13
Govindarajan discloses the method of claim 8, further comprising: 
loading an IP driver (boot loader (BL) program) (see paragraph 0049, lines 4-8). 
 
As to claim 14
Govindarajan discloses the method of claim 13, further comprising: 
copying the second stage firmware from the host memory to the main memory of the at least one agent; and 
verifying the second stage firmware (see paragraph 0025, lines 2-11 and paragraph 0049, lines 4-8).  

As to claim 15
Katragada discloses at least one non-transitory computer readable medium having instructions stored thereon, which when executed by a processor (processor 24, see Fig. 2), cause the processor to: 
allocate a section of an isolated memory region (memory areas 52, 54; see Fig. 2) of the at least one agent (video processing device 12, see Figs. 1 and 2) of a plurality of agents (video processing device 12 and video capture devices 32, see Fig. 1), the isolated memory region accessible only to a trusted entity (trusted source; see paragraph 0052, line 26) of the at least one agent; 
verify a first stage firmware module (1st stage boot loader 66, see Fig. 2), the first stage firmware module comprising instructions to enable the at least one agent to load and verify a second stage firmware module (2nd stage boot loader 74, see Fig. 2) (see paragraph 0049, lines 4-9); 
provide the first stage firmware module to the memory of the at least one first agent without a ROM (see paragraph 0042, lines 14-23); and 
place the second stage firmware module in a host memory (off-chip NVM component 68, see Fig. 2) accessible to the at least one agent (see paragraph 0044, lines 1-4).  

As to claim 16
Govindarajan discloses the computer readable medium of claim 15, further comprising instruction which, when executed by processor, cause the processor to: 
load a public key (public key image 64, see Fig. 2) associated with the first stage firmware module into the isolate memory region (see paragraph 0042, lines 14-18).  

As to claim 17
Govindarajan discloses the computer readable medium of claim 15, further comprising instruction which, when executed by processor, cause the processor to: 
load a secure version number (SVN) (cryptographic data; see paragraph 0024, line 12) associated with the first stage firmware module into the isolate memory region (see paragraph 0024, lines 1-16). 
 
As to claim 18
Govindarajan discloses the computer readable medium of claim 15, further comprising instruction which, when executed by processor, cause the processor to: 
program a load interface register (one-time programmable registers; see paragraph 0044, lines 23-24) of the at least one agent with IMR information (see paragraph 0049, lines 4-9).  

As to claim 19
Govindarajan discloses the computer readable medium of claim 18, wherein the load interface register is locked after the IMR information is loaded (see paragraph 0044, lines 22-24 and paragraph 0049, lines 4-9).  

As to claim 20
Govindarajan discloses the computer readable medium of claim 15, further comprising instruction which, when executed by processor, cause the processor to: 
load an IP driver (boot loader (BL) program) (see paragraph 0049, lines 4-8).  

As to claim 21
Govindarajan discloses the computer readable medium of claim 6, wherein the at least one agent is to: 
copy the second stage firmware from the host memory to the main memory of the at least one agent, and 
verify the second stage firmware (see paragraph 0025, lines 2-11 and paragraph 0049, lines 4-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katragada et al. [Katragada] (US PGPub 2019/0318097) in view of Govindarajan et al. [Govindarajan] (US PGPub 2019/0087578).

As to claim 1
Katragada discloses an apparatus (SoC 200, see Fig. 2) comprising: 
a plurality of agents (Audio IP 220, Imaging IP 226, GPS IP 232, see Fig. 2), at least one agent (Audio IP 220, see Fig. 2) including: 
a function that is achieved by firmware without utilizing a ROM to establish the hardware root of trust for a firmware (see paragraphs 0086-0088); 
an interface (firmware load interface 280, see Fig. 2) for firmware loading and verification (see paragraph 0093, lines 1-2 and paragraph 0097, lines 1-5); 
a main memory (SRAM 223, see Fig. 2); and 
a processor (microcontroller 221, see Fig. 2).
However, Katragada fails to specifically disclose the apparatus comprising: 
the processor to:
allocate a section of isolated memory region of the at least one agent; 
verify a first stage firmware module, the first stage firmware module comprising instructions to enable the at least one agent to load and verify a second stage firmware module; 
provide the first stage firmware module to the memory of the at least one first agent without a ROM; and 
place the second stage firmware module in a host memory accessible to the at least one agent.  
Govindarajan discloses an apparatus (video production system 10, see Fig. 1) comprising: 
at least one agent (video processing device 12, see Figs. 1 and 2) comprising:
a processor (processor 24, see Fig. 2) to:
allocate a section of isolated memory region (memory areas 52, 54; see Fig. 2) of the at least one agent; 
verify a first stage firmware module (1st stage boot loader 66, see Fig. 2), the first stage firmware module comprising instructions to enable the at least one agent to load and verify a second stage firmware module (2nd stage boot loader 74, see Fig. 2) (see paragraph 0049, lines 4-9); 
provide the first stage firmware module to the memory of the at least one first agent without a ROM (see paragraph 0042, lines 14-23); and 
place the second stage firmware module in a host memory (off-chip NVM component 68, see Fig. 2) accessible to the at least one agent (see paragraph 0044, lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katragada’s invention with Govindarajan’s in order to store data within a locked off-chip component, since doing so would present security measures to protect the data integrity of the second stage firmware module (see Govindarajan paragraph 0043, lines 14-16).

As to claim 2
Govindarajan discloses the apparatus of claim 1, the processor to: 
load a public key (public key image 64, see Fig. 2) associated with the first stage firmware module into the isolate memory region (see paragraph 0042, lines 14-18).  

As to claim 3
Govindarajan discloses the apparatus of claim 1, the processor to: 
load a secure version number (SVN) (cryptographic data; see paragraph 0024, line 12) associated with the first stage firmware module into the isolate memory region (see paragraph 0024, lines 1-16).  

As to claim 4
Govindarajan discloses the apparatus of claim 1, the processor to: 
program a load interface register (one-time programmable registers; see paragraph 0044, lines 23-24) of the at least one agent with IMR information (see paragraph 0049, lines 4-9).  

As to claim 5
Govindarajan discloses the apparatus of claim 4, wherein the load interface register is locked after the IMR information is loaded (see paragraph 0044, lines 22-24 and paragraph 0049, lines 4-9).  

As to claim 6
Govindarajan discloses the apparatus of claim 1, the processor to: 
load an IP driver (boot loader (BL) program) (see paragraph 0049, lines 4-8). 
 
As to claim 7
Govindarajan discloses the apparatus of claim 6, wherein the at least one agent is to: 
copy the second stage firmware from the host memory to the main memory of the at least one agent; and 
verify the second stage firmware (see paragraph 0025, lines 2-11 and paragraph 0049, lines 4-8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115